ORDER

PER CURIAM.
AND NOW, this 16th day of February, 2016, the Petition for Permission to Substitute Answer to Petition for Allowance of Appeal of Intervener is GRANTED. Furthermore, the Petition for Allowance of Appeal is GRANTED. The issues, as stated by petitioner, are:
(1) Can a single store sell both gasoline and beer without violating the Liquor Code?
(2) Section 404 of the Liquor Code, 47 P.S. § 4—404, prohibits the transfer of a liquor license to a “location” where *153“the sale of liquid fuels or oil is conducted”; what is a location?
(3) Section 468(a)(3) of the Liquor Code, 47 P.S. § 4-468(a)(3), prohibits the transfer of a liquor license to “any place or property upon which is located as a business the sale of liquid fuels and oil”; what is a place or property?
Justice EAKIN did not participate in the consideration or decision of this matter.